            Case 1:20-cv-01493-TJK Document 49 Filed 06/24/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DAVID E. HOFFMAN JR.,

               Plaintiff,

       v.                                            Civil Action No. 20-1493 (TJK)
STATE REGULATORY REGISTRY, LLC
(SRR) et al.,

               Defendants.


                                            ORDER

       For the reasons set forth in the Court’s accompanying Memorandum Opinion, it is hereby

ORDERED that Defendants’ Motions to Dismiss for Lack of Jurisdiction, ECF Nos. 25; 39, are

GRANTED and Plaintiff’s Motion for Hearing, ECF No. 46, is DENIED as moot. This is a

final appealable Order. The Clerk of Court is directed to close the case.




       SO ORDERED.

                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: June 24, 2021
